Citation Nr: 1751799	
Decision Date: 11/13/17    Archive Date: 11/22/17

DOCKET NO.  09-07 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to include as due to Agent Orange exposure.

2.  Entitlement to service connection for a bilateral leg disorder, other than peripheral neuropathy of the bilateral lower extremities, to include as secondary to a low back disability and Agent Orange exposure.

3.  Entitlement to service connection for a bilateral knee disorder, to include as secondary to a low back disability and Agent Orange exposure.

4.  Entitlement to service connection for a bilateral hip disorder, to include as secondary to a low back disability and Agent Orange exposure.

5.  Entitlement to service connection for a neck disorder, to include as due to Agent Orange exposure.  

6.  Entitlement to service connection for a bilateral arm disorder, other than a neurological disorder of the bilateral upper extremities, to include as secondary to a neck disorder and Agent Orange exposure.

7.  Entitlement to service connection for a bilateral shoulder disorder, to include as secondary to a neck disorder and Agent Orange exposure.

8.  Entitlement to service connection for a neurological disorder of the bilateral upper extremities, to include as secondary to a neck disorder, the service-connected diabetes mellitus, type II (DM), and secondary to Agent Orange exposure.

9.  Entitlement to service connection for headaches, to include as secondary to a neck disorder and Agent Orange exposure.

10.  Entitlement to service connection for a skin disorder, to include as secondary to Agent Orange exposure.

11.  Entitlement to service connection for allergic rhinitis, to include as secondary to Agent Orange exposure.

12.  Entitlement to service connection for a respiratory disorder, to include as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968, to include service in the Republic of Vietnam (RVN).

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2008 and June 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Veteran testified before the undersigned at a February 2013 videoconference hearing.  The hearing transcript is of record.  

In June 2013, August 2015 and August 2016, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

The Board notes that in a May 2017 rating decision, the RO granted service connection for peripheral neuropathy, left lower extremity, and peripheral neuropathy, right lower extremity.  This was a full grant of the benefit sought with regard to the issue of entitlement to service connection for a neurological disability of the bilateral lower extremities.  Grantham v. Brown, 114 F .3d 1156 (Fed. Cir. 1997).  Thus, this matter is no longer before the Board.


FINDINGS OF FACT

1.  A low back disorder was not present in service or for years thereafter, and is not etiologically related to active military service, including Agent Orange exposure.

2.  The Veteran does not have a current bilateral leg disorder, other than a neurological disability of the bilateral lower extremities.

3.  A bilateral knee disorder was not present in service or for years thereafter, and is not etiologically related to active military service, including Agent Orange exposure, or a service-connected disability.

4.  The Veteran does not have a current right hip disorder.

5.  A left hip disorder was not present in service or for years thereafter, and is not etiologically related to active military service, including Agent Orange exposure, or a service-connected disability.

6.  A neck disorder was not present in service or for years thereafter, and is not etiologically related to active military service, including Agent Orange exposure.

7.  The Veteran does not have a current bilateral arm disorder, other than a neurological disability of the bilateral upper extremities.

8.  A bilateral shoulder disorder was not present in service or for years thereafter, and is not etiologically related to active military service, including Agent Orange exposure, or a service-connected disability.

9.  A headache disorder was not present in service or for years thereafter, and is not etiologically related to active military service, including Agent Orange exposure, or a service-connected disability.

10.  A skin disorder was not present in service or for years thereafter, and is not etiologically related to active military service, including Agent Orange exposure.

11.  Allergic rhinitis was not present in service or for years thereafter, and is not etiologically related to active military service, including Agent Orange exposure.

12.  A respiratory disorder was not present in service or for years thereafter, and is not etiologically related to active military service, including Agent Orange exposure.

13.  The Veteran does not have "early-onset" peripheral neuropathy of the upper extremities and his diagnosed carpal tunnel syndrome on the left upper extremity and ulnar nerve cubital tunnel syndrome of the right upper extremity were not manifested within a year of service discharge and are not otherwise related to his active military service, to include his presumed Agent Orange exposure in the RVN, and are were not caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by active service, and its incurrence or aggravation during such service may not be presumed.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  A neck disorder was not incurred in or aggravated by active service, and its incurrence or aggravation during such service may not be presumed.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

3.  The criteria for service connection for a bilateral leg disorder, other than a neurological disability of the bilateral lower extremities, have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

4.  A bilateral knee disorder was not incurred in active service, may not be presumed to have been so incurred, and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).

5.  The criteria for service connection for a right hip disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

6.  A left hip disorder was not incurred in active service, may not be presumed to have been so incurred, and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).

7.  The criteria for service connection for a bilateral arm disorder, other than a neurological disability of the bilateral upper extremities, have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

8.  A bilateral shoulder disorder was not incurred in active service, may not be presumed to have been so incurred, and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).

9.  A headache disorder was not incurred or aggravated during active duty and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2016).

10.  A skin disorder was not incurred in or aggravated by active service, and its incurrence or aggravation during such service may not be presumed.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

11.  Allergic rhinitis was not incurred in or aggravated by active service, and its incurrence or aggravation during such service may not be presumed.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

12.  A respiratory disorder was not incurred in or aggravated by active service, and its incurrence or aggravation during such service may not be presumed.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

13.  A neurological disorder of the bilateral upper extremities was not incurred in active service, may not be presumed to have been so incurred, and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Furthermore, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of the claims discussed below at this time is warranted.  

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) 
(citing 38 C.F.R. § 3.159(c)(3) ).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.  VA and private treatment records have been obtained.  Additionally, the Veteran testified at a Board videoconference hearing in February 2013.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests arthritis or a malignant tumor to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§  3.307, 3.309.

The presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).  When chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Finally, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

Veterans who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  As the Veteran's service personnel records, to include his DD 214, reflect that he served in the RVN, his exposure to Agent Orange is presumed.  38 C.F.R. § 3.307(a)(6) (2016).

Certain diseases associated with Agent Orange exposure in service are presumed to be service connected if the disease is manifested to a compensable degree within a specified time period.  38 C.F.R. §§ 3.307, 3.309.  If a veteran was exposed to an herbicide agent, including Agent Orange, during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  Such diseases include, but are not limited to, early-onset peripheral neuropathy.  38 C.F.R. § 3.309(e).  Further, pursuant to 38 C.F.R. § 3.309(e), early-onset peripheral neuropathy manifested to a degree of 10 percent or more within one year after the last date on which the veteran was exposed to an herbicide agent during active military service shall be service connected.

The Board notes that effective September 6, 2013, the provisions of 38 C.F.R. § 3.309 were revised to replace the term "acute and subacute" peripheral neuropathy with "early-onset" peripheral neuropathy and removing the note stating that the term "acute and subacute peripheral neuropathy" meant transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  See 78 Fed. Reg. 54,763 (Sept. 6, 2013).  It was further noted that the amendment clarifies that VA will not deny presumptive service connection for early-onset peripheral neuropathy solely because the condition persisted for more than two years after the date of the last herbicide exposure.  However, it was noted it does not change the requirement that peripheral neuropathy must have become manifest to a degree of ten percent or more within one year after a veteran's last in-service exposure in order to qualify for the presumption of service connection. 

Notwithstanding the provisions of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e), relating to presumptive service connection due to exposure to Agent Orange, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98- 542, § 5, 98 Stat. 2 ,725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), a claimant is not precluded from establishing service connection with proof of actual causation, that is, proof the exposure to Agent Orange actually causes a disability, which is not included in the list in 38 C.F.R. § 3.309(e).  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Bilateral Arm Disability, Other than Neurological Disability of the 
Bilateral Upper Extremities

The Veteran contends that he injured his back, neck, shoulders and arms while unloading boxes of heavy ammunition and rockets in confined spaces while working as an aircraft repairman in service.  He also maintains that his claimed disabilities were caused, in part, by his exposure to Agent Orange in the RVN.  See February 2013 videoconference hearing transcript.  

There is no evidence in the service treatment records of an arm disability.  However, personnel records, including the Veteran's DD-214 indicate that his military occupational specialty (MOS) was an Aircraft Armament Repairman.  Thus, the Board finds his statements of having injured his upper extremities while lifting heavy ammunition in confined spaces to be consistent with the time, place and circumstances of his military service, and the alleged injuries to his upper extremities are conceded.  38 U.S.C.A. § 1154(a) (West 2014).

Post-service medical evidence of record shows that the Veteran was diagnosed with arm and shoulder disabilities, many years after his discharge.  Specifically, private treatment records from Kline Family Practice dated from 1997 to 2007 show that the Veteran was treated for complaints of shoulder and arm pain.  September 2012 VA treatment records also indicated that the Veteran had arthralgia of the shoulders.  With respect to the Veteran's claimed bilateral arm disorder, the Veteran has received VA treatment for carpal tunnel syndrome on the left side and focal ulnar neuropathy at the right elbow.  Additionally, during private treatment in 2003 and 2004, the Veteran was diagnosed with tendinitis of the right elbow, which his physician noted was probably caused by overuse because he was working as a package handler.  See private treatment records from the Kline Family Practice.  More recently, during VA examination in July 2013, the Veteran was diagnosed with right shoulder arthralgia and left shoulder arthritis.  No other arm disability, separate from the neurological disabilities diagnosed during VA treatment noted above and discussed further below, have been diagnosed since the Veteran filed his claim in November 2007, and notably at that time, the Veteran's claim was for paresthesias in the legs and arms, a neurological disability.  

Whether service connection is claimed on direct, presumptive, or any other basis, a necessary element for establishing such a claim is the existence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In this case, while the Veteran has reported suffering from bilateral arm pain, there is no confirmation in the medical evidence that the Veteran has had a current diagnosis of a chronic right or left arm disability, other than the neurological disabilities discussed below, since the filing of his claim.  In fact, as noted above, no arm disability was diagnosed during VA examination in July 2013 or during VA examinations after that, and no definitive diagnosis of a right or left arm disability, other than the diagnosed neurological disabilities, has been made during VA or private medical treatment during the pendency of the appeal.  Moreover, VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  VA needs to identify a disability, not symptoms of a disability.  Accordingly, service connection cannot be granted for symptoms of a disability, such as pain. 

In light of the absence of any competent evidence of a bilateral arm disability, other than a neurological disability of the upper extremities, during the pendency of this appeal, this claim must be denied.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.

Low Back, Neck, Bilateral Shoulder Disorders

As noted above, the Veteran contends that he injured his back, neck, shoulders and arms while unloading boxes of heavy ammunition and rockets in confined spaces while working as an aircraft repairman in service.  He also maintains that his claimed disabilities were caused, in part, by his exposure to Agent Orange in the RVN.  See February 2013 videoconference hearing transcript.  

There is no evidence in the service treatment records of a low back, neck or shoulder disability.  However, personnel records, including the Veteran's DD-214 indicate that his military occupational specialty (MOS) was an Aircraft Armament Repairman.  Thus, the Board finds his statements of having injured his spine and upper extremities while lifting heavy ammunition in confined spaces to be consistent with the time, place and circumstances of his military service, and the alleged injuries to his back, neck and upper extremities are conceded.  38 U.S.C.A. § 1154(a) (West 2014).

Post-service medical evidence of record shows that the Veteran was diagnosed with a low back and neck disability, as well as bilateral shoulder disabilities, many years after his discharge.  Specifically, private treatment records from Kline Family Practice dated from 1997 to 2007 show that the Veteran was treated for complaints of back pain running down the legs, neck pain, knee pain, soreness in the hips, and shoulder and arm pain.  During a February 2012 MRI examination, the Veteran was diagnosed with degenerative anterior listhesis of L4-L5.  A September 2008 private treatment record indicated that the Veteran had been diagnosed with degenerative joint disease of the neck.  September 2012 VA treatment records also indicated that the Veteran had arthralgia of the shoulders.  More recently, during VA examination in July 2013, the Veteran was diagnosed with cervical spine arthritis, lumbar spine arthritis, right shoulder arthralgia and left shoulder arthritis.  None of these records indicate that the Veteran's diagnosed low back, neck, arm or shoulder disabilities are in any way related to his active military service, to include exposure to Agent Orange in the RVN.  

The Veteran was afforded VA examinations in July 2013 and January 2016, but both examiners' opinions have been deemed inadequate for evaluation purposes.  See August 2015 and August 2016 Board remands.  An addendum to the January 2016 opinion was submitted in January 2017.  The examiner opined that the claimed low back, neck, bilateral arm and bilateral shoulder disabilities were not related to the Veteran's active military service or exposure to Agent Orange.  The rationale was that the fact that the Veteran unloaded boxes of ammunition and rockets in confined spaces during his service as an aircraft repairman would not be expected to cause any unusual mechanical stresses on those areas of the body, in the absence of any specified reported injuries.  The examiner (as was the case with the July 2013 and January 2016 opinions) essentially relied on the absence of evidence of treatment in service for the back, neck or upper extremities, for his negative opinion.  However, the Board's inquiry does not end there.  Service connection is possible for disabilities first identified after service.  38 C.F.R. § 3.303(d) (2016). 

A low back, neck, arm and shoulder disability are manifested by symptoms that the Veteran is competent to report.  The Veteran's reports provide competent and credible evidence of a low back, neck, arm and shoulder disability during active military duty and continuing since service.

The January 2017 examiner did not provide an opinion as to whether the low back, neck, bilateral arm and bilateral shoulder disabilities identified after service are related to a disease or injury in service or to his reports of continuous symptoms since service.  In fact, the examiner did not adequately address the Veteran's lay statements of continuity.  Dalton v. Nicholson, 21 Vet.App. 23, 39-40 (2007) (finding a medical examination inadequate where the examiner impermissibly ignored the appellant's lay assertions regarding onset of symptoms or injury during service).  Accordingly, the Board finds that the January 2017 VA opinion, with respect to direct service connection, is also inadequate for evaluation purposes.

An addendum to the January 2017 opinion was submitted in March 2017.  The examiner again opined that it is less likely than not that any currently diagnosed low back, neck, bilateral shoulder or bilateral arm disability is causally related to the Veteran's active service.  In rendering his opinion, the examiner noted that although it is certainly possible that the Veteran at some point in his military service had some transient discomfort in his neck, low back, bilateral arms and bilateral shoulders, these symptoms would have been acute and transitory, with no evidence of chronicity or continuity of care.  The examiner also pointed out that as previously noted in prior reports, degenerative changes noted on x-ray of the cervical spine and x-ray and MRI of the lumbar spine were well within the range of what is expected with normal degenerative changes associated with aging.  X-ray of the left shoulder showed minimal degenerative change at the AC joint, and x-ray of the right shoulder was normal.

The Board finds the March 2017 VA examiner's opinion adequate on the question of direct service connection.  The examiner possessed the necessary education, training, and expertise to provide the requested opinion.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  In addition, the VA examiner provided an adequate rationale for the opinion, and the opinion was based on an examination and interview of the Veteran, as well as on a review of the service treatment records, the post-service treatment records and examinations, and the lay statements of the Veteran.  The opinion considered an accurate history, was definitive and supported by a rationale that considered the lay and medical evidence.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Board has also considered the lay statements of record.  It is well established that lay persons without medical training, such as the Veteran, are not competent to provide medical opinions on matters requiring medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Moreover, whether the symptoms the Veteran reportedly experienced in service or following service are in any way related to his current disorders is a matter that generally requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since active military service, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Here, the Veteran is not competent to opine as to the etiology of his low back, neck, bilateral arm or bilateral shoulder disabilities because they are specific medical issues that fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011). 

The Board has also considered the lay statements regarding the Veteran's continuity of care.  Although there is no medical evidence to suggest the Veteran received continued treatment for his low back, neck, bilateral arm or bilateral shoulder disabilities for many years after his discharge, the Board accepts the lay statements as credible.  Even accepting the statements as true, the evidence is not sufficient to show that the Veteran's current low back, neck, bilateral arm or bilateral shoulder disorders are related to his back, neck, arm or shoulder pain in service. 

Presumption of service connection for chronic diseases diagnosed within one year following discharge from active duty is also not applicable to this case because the evidence demonstrates that the Veteran's lumbar spine arthritis, cervical spine arthritis, and shoulder arthritis were diagnosed more than one year after the Veteran's discharge from service.  38 C.F.R. § 3.307(a).

In addition, the Veteran has asserted that his bilateral arm and bilateral shoulder disabilities are related to his neck disability.  As his neck disability is not service-connected, consideration of service connection on a secondary basis is not warranted for these disabilities.

The Veteran also contends that he developed his claimed low back, neck, bilateral arm and bilateral shoulder disabilities, as a result of being exposed to herbicides while serving on active duty in Vietnam.  The Veteran served on active duty in Vietnam and, therefore, he is presumed to have been exposed to herbicides in service.  However, VA regulations do not provide for presumptive service connection for the currently diagnosed low back, neck, bilateral arm and bilateral shoulder disorders.  Furthermore, there is no competent evidence of record indicating a link between the Veteran's currently diagnosed low back, neck, bilateral arm or bilateral shoulder disabilities and his active service or herbicide exposure therein.  In this regard, the January 2017 VA examiner also opined that as there are no statistical or medical studies that show an association between Agent Orange exposure and development of musculoskeletal or spinal conditions, it is less likely as not that any currently diagnosed low back, neck, bilateral arm or bilateral shoulder disability is causally related to Agent Orange exposure during service.

In sum, the Board finds that the preponderance of the evidence indicates that the Veteran's current low back, neck, bilateral arm and bilateral shoulder disorders are not related to service.  As such, service connection for a low back disability, a neck disability, a bilateral arm disability and a bilateral shoulder disability is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Bilateral Leg Disorder, other than a Neurological Disability of the
Bilateral Lower Extremities

Service treatment records do not show any evidence of a leg disability during active service or at the time of the Veteran's discharge.

Post-service medical evidence of record shows that the Veteran was diagnosed with right and left leg disabilities many years after his discharge.  Specifically, the Veteran has received VA treatment for bilateral leg pain, and a May 2005 private treatment record indicated that the Veteran had a right thigh strain.  A January 2000 private treatment record diagnosed the Veteran with left leg pain radiating into the calf.  More recently, during VA examination in July 2013 and February 2016, the Veteran was diagnosed with left knee arthralgia, bilateral knee osteoarthritis, mild osteoarthritis of the left hip and left hip arthralgia.  However, no diagnosis of right or left leg disorder, other than the diagnosed peripheral neuropathy of the lower extremities noted above, was made.

Whether service connection is claimed on direct, presumptive, or any other basis, a necessary element for establishing such a claim is the existence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In this case, while the Veteran has reported suffering from bilateral leg pain, there is no confirmation in the medical evidence that the Veteran has had a current diagnosis of a chronic left or right leg disability, other than the diagnosed peripheral neuropathy of the bilateral lower extremities, since the filing of his claim.  In fact, as noted above, no separate right or left leg disability has been diagnosed during VA examination during the pendency of the appeal, and no definitive diagnosis of a right or left leg disability, other than peripheral neuropathy of the bilateral lower extremities, has been made during VA or private treatment during the pendency of the appeal.  Moreover, VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  VA needs to identify a disability, not symptoms of a disability.  Accordingly, service connection cannot be granted for symptoms of a disability, such as pain. 

In light of the absence of any competent evidence of a right or left leg disability, other than a neurological disability of the bilateral lower extremities, during the pendency of this appeal, this claim must be denied.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Right Hip Disorder

The Veteran does not contend and the evidence does not show that his claimed right hip disorder is directly related to his active military service.  Rather, he contends that the claimed disorder is secondary to his low back disability, which he believes is directly related to service.

Service treatment records do not show any evidence of a hip disability during active service or at the time of the Veteran's discharge from service.

A September 2012 VA treatment record indicated that the Veteran had mild degenerative changes of the hip.  More recently, during VA examination in July 2013 and February 2016, the Veteran was diagnosed with mild osteoarthritis of the left hip and left hip arthralgia.  No diagnosis of a right hip disorder was made.

Whether service connection is claimed on direct, presumptive, or any other basis, a necessary element for establishing such a claim is the existence of a current disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In this case, while the Veteran has reported suffering from bilateral hip pain, there is no confirmation in the medical evidence that the Veteran has had a current diagnosis of a chronic right hip disorder since the filing of his claim.  In fact, as noted above, no right hip disorder was diagnosed during VA examination in July 2013 or February 2016, and no definitive diagnosis of a right hip disorder has been made during VA or private treatment during the pendency of the appeal.  Moreover, VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  VA needs to identify a disability, not symptoms of a disability.  Accordingly, service connection cannot be granted for symptoms of a disability, such as pain. 

In light of the absence of any competent evidence of a right hip disorder during the pendency of this appeal, this claim must be denied.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Bilateral Knee and Left Hip Disorder

The Veteran does not contend and the evidence does not show that his claimed bilateral knee and left hip disorders are directly related to his active military service.  Rather, he contends that the claimed disabilities are secondary to his low back disorder, which he believes is directly related to service.

Service treatment records do not show any evidence of a knee or hip disability during active service or at the time of the Veteran's discharge, and the post-service medical evidence of record does not show that any currently diagnosed knee or hip disability is related to his active military service or a service-connected disability.

Post-service medical evidence of record shows that the Veteran was diagnosed with a bilateral knee disorder and a left hip disorder many years after his discharge.  With respect to his claimed hip disorder, a September 2012 VA treatment record indicated that the Veteran had mild degenerative changes of the hip.  With respect to his claimed bilateral knee disorder, a January 2006 private treatment record indicated that the Veteran had degenerative joint disease of the knees, and a September 2012 VA treatment record indicated that the Veteran had arthralgia of the knees.  More recently, during VA examination in July 2013 and February 2016, the Veteran was diagnosed with left knee arthralgia, bilateral knee osteoarthritis, mild osteoarthritis of the left hip and left hip arthralgia.  Moreover, the evidence of record does not contain medical evidence that otherwise supports a finding that any currently diagnosed bilateral leg disability, other than peripheral neuropathy of the bilateral lower extremities, a bilateral knee disability or a hip disability is related to the Veteran's active military service.  Accordingly, the Board finds that service connection is not warranted on a direct basis.

Further, the Veteran has not presented evidence of continuity of symptomatology since military service.  As noted above, there is no evidence of a bilateral knee disability or a left hip disability until many years after service discharge, and the Veteran does not dispute this fact.  With no evidence of a bilateral knee disability or a left hip disability during service, no evidence of post-service continuity of symptomatology, and no evidence of a nexus between present disability and post-service symptomatology, there is no support for a grant of service connection on this basis.

Finally, because service connection for a low back disability has not been established, a threshold legal requirement for establishing secondary service connection for a bilateral knee disability or a left hip disability is not met.  Accordingly, the aspect of the claims of service connection for a bilateral knee disorder or a left hip disorder, as secondary to a low back disability, must be denied because it lacks legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

For these reasons noted above, the Board finds that a preponderance of the evidence is against the Veteran's claims for service connection for a bilateral knee disability or a left hip disability, and the claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Headaches, Skin Disorder, Allergic Rhinitis, Respiratory Disorder

The Veteran contends that he developed his claimed headaches, skin disorder, allergic rhinitis and respiratory disorder as a result of being exposed to herbicides while serving on active duty in Vietnam.  

Service treatment records do not contain evidence of treatment, complaint or a diagnosis related to headaches, a skin disorder, rhinitis or a respiratory disorder.

The post-service medical evidence shows that the Veteran was diagnosed with a skin disorder, allergic rhinitis and a respiratory disorder many years after his discharge.  Specifically, he has received VA treatment for tinea of both feet and VA treatment for a chronic cough and allergic rhinitis.  On VA examination in July 2013, he was diagnosed with allergic rhinitis, tinea and asthma.  These diagnoses were also noted on later VA examinations, including the most recent examination in February 2017.  None of these records indicates that any of the diagnosed disorders are related in any way to the Veteran's active military service.  

The evidence is somewhat conflicting as to whether the Veteran has a current headache disability.  In this regard, the Veteran has complained to VA clinicians on several occasions of headaches, including during treatment in September 2012.  However, VA treatment records dated in November 2007, October 2008, May 2009 and May 2010 show that the Veteran has denied experiencing headaches.  During his VA examination in July 2013, the Veteran reported a history of mild, throbbing headaches in the left frontal area that usually occurred when he coughed, and lasted for five minutes.  He noted that he took over the counter pain medication.  He also reported that his headaches were better since he started using an inhaler.  He also reported a history of neck pain, possibly caused by the way he slept, which may have been related to his headaches.  The examiner concluded that the Veteran's history was vague and that he described symptoms of mild left frontal head pain, possibly related to musculoskeletal pain, but not prostrating.  The examiner also indicated that the Veteran had not been diagnosed with a headache condition.  He reported mild headaches on the left side of the head in the evening in December 2015, but denied headaches during VA treatment in June 2016.  The Veteran is competent to report headaches and head pain and experiences observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); 38 C.F.R. § 3.159 (a). As such, based on the Veteran's reports and resolving all reasonable doubt in the Veteran's favor, the Board finds that there is evidence of a current headache disability during the appeal period.  See McClain v. Nicholson, 21 Vet App 319 (2007) (the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim....even though the disability resolves prior to the Secretary's adjudication of the claim.").  However, as noted above, none of these treatment records shows that the Veteran's reported headaches are related in any way to his active military service.

As noted above, the Veteran served on active duty in Vietnam and therefore, he is presumed to have been exposed to herbicides in service, however; VA regulations do not provide for presumptive service connection for the currently diagnosed headaches, skin disorder, allergic rhinitis, or respiratory disorder.

Furthermore, there is no competent evidence of record indicating a link between the Veteran's currently diagnosed headaches, skin disorder, allergic rhinitis or respiratory disorder and his active service or herbicide exposure therein.  In this regard, in accordance with the Board's August 2016 remand, the October 2015 and March 2016 VA examiner submitted an addendum opinion in February 2017.  The examiner concluded that the Veteran's headaches, allergic rhinitis, skin disorder and respiratory disorder would be considered to be less likely as not due to Agent Orange exposure or related to active military service.  His rationale was the claimed conditions did not arise in an unusual manner historically, having arisen similarly to what would be expected of the norm of most patients with similar complaints many decades following service, following Agent Orange exposure.  The examiner also noted that allergies/asthma and tinea are quite common and were not only noted many decades after service, but in new areas of environmental exposure (Lancaster Farm Region) where mold/allergen exposures are frequent and tinea is common.  There is no contradictory medical opinion of record.

Further, the Veteran has not presented evidence of continuity of symptomatology since military service.  As noted above, there is no evidence of headaches, a skin disability, allergic rhinitis or a respiratory disability, until many years after service discharge, and the Veteran does not dispute this fact.  With no evidence of headaches, a skin disability, allergic rhinitis or a respiratory disability during service, no evidence of post-service continuity of symptomatology, and no evidence of a nexus between present disability and post-service symptomatology, there is no support for a grant of service connection on a direct basis.

The Board has also considered the lay statements of record.  It is well established that lay persons without medical training, such as the Veteran, are not competent to provide medical opinions on matters requiring medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Moreover, whether the symptoms the Veteran reportedly experienced in service or following service are in any way related to his current disorders is a matter that generally requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since active military service, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Here, the Veteran is not competent to opine as to the etiology of his headaches, skin disability, allergic rhinitis or respiratory disability because they are specific medical issues that fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011). 

The Veteran also contends that his headaches are secondary to his currently diagnosed neck disability, which he believes is related to his active military service.  The Board notes that because service connection for a neck disability has not been established, a threshold legal requirement for establishing secondary service connection for headaches is not met.  Accordingly, the aspect of the claim of service connection for headaches, as secondary to a neck disability, must be denied because it lacks legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

For the reasons noted above, the Board finds that a preponderance of the evidence is against the Veteran's claims for service connection for headaches, a skin disorder, allergic rhinitis or a respiratory disorder, and the claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


Neurological Disability of the Bilateral Upper Extremities

The Veteran contends that he developed his claimed neurological disability of the bilateral upper extremities as a result of being exposed to herbicides while serving on active duty in Vietnam.  

Service treatment records do not contain evidence of treatment, complaint or a diagnosis related a neurological disability of the upper extremities.

The post-service medical evidence of record shows that the Veteran was diagnosed with a neurological disability of the upper extremities many years after his discharge.  Specifically, September 2012 VA treatment records noted that the Veteran complained of numbness radiating into his upper and lower extremities.  On VA examination in July 2013, he was diagnosed with mild carpal tunnel syndrome on the left and right ulnar nerve cubital tunnel syndrome.  The right upper extremity ulnar neuropathy diagnosis was confirmed on VA examination in March 2017.

As noted above, the Veteran served on active duty in Vietnam and, therefore, he is presumed to have been exposed to herbicides in service.  However, the Veteran has never been diagnosed as having early-onset peripheral neuropathy of either upper extremity, nor has he had peripheral neuropathy of the right and/or left upper extremities to a compensable degree within a year of service discharge.  Therefore, service connection on a presumptive basis is not warranted.

Furthermore, the preponderance of the evidence does not show that any diagnosed neurological disorder of the upper extremities, including carpal tunnel syndrome on the left upper extremity and right ulnar nerve cubital tunnel syndrome of the right upper extremity, are related to his period of military service, to include his presumed exposure to Agent Orange.  In this regard, as noted above, the February 2017 VA examiner opined that the Veteran's neurological disability of the bilateral upper extremities would be considered to be less likely as not due to Agent Orange exposure or related to active military service.  His rationale was the claimed conditions did not arise in an unusual manner historically, having arisen similarly to what would be expected of the norm of most patients with similar complaints many decades following service, following Agent Orange exposure.  The examiner noted further that the ulnar neuropathy issue would most likely be considered an issue of nerve entrapment related to overuse.  

The February 2017 examiner did not explain why the ulnar neuropathy issue would most likely be an issue of nerve entrapment related to overuse, but this point was clarified by a March 2017 VA examiner, who gave an opinion on the relationship of the Veteran's bilateral upper extremity disorder and his service-connected DM.  The March 2017 VA examiner noted that the Veteran's right upper extremity ulnar neuropathy significantly improved with right ulnar nerve anterior transposition surgery on April 12, 2012, and the Veteran's right upper extremity ulnar neuropathy has remained stable since his right ulnar nerve anterior transposition surgery, with no worsening since the Veteran was diagnosed with DM; and the Veteran developed his left upper extremity carpal tunnel syndrome before he was diagnosed with DM, apparently due to compensation with his left upper extremity, due to decreased function of his right upper extremity caused by his right upper extremity ulnar neuropathy.  The Veteran's left upper extremity carpal tunnel syndrome resolved after his right ulnar nerve anterior transposition surgery on April 12, 2012, apparently due to resumed function of his right upper extremity following surgical treatment, and the Veteran's left upper extremity carpal tunnel syndrome has not recurred since he was diagnosed with DM.  The fact that the right ulnar neuropathy improved following right ulnar nerve anterior transposition surgery indicates that the nerve entrapment was the cause of the problem.  Based on this evidence, the March 2017 VA examiner opined that the Veteran's neurological disorders of the bilateral upper extremities were not caused or aggravated by his service-connected DM.  

The Board readily acknowledges that the Veteran is competent to report neurological symptoms, such as numbness and pain in his upper extremities.  However, there is no indication that he is competent to etiologically link his presumed in-service Agent Orange exposure to his diagnosed neurological disabilities of the bilateral upper extremities, which were not diagnosed until several decades after service discharge.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in the treatment and evaluation of neurological disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012). 

The Veteran has not presented evidence of continuity of symptomatology since military service.  As noted above, there is no evidence of a neurological disability of the upper extremities, until many years after service discharge, and the Veteran does not dispute this fact.  With no evidence of a neurological disability of the upper extremities during service, no evidence of post-service continuity of symptomatology, and no evidence of a nexus between present disability and post-service symptomatology, there is no support for a grant of service connection on a direct basis.

Furthermore, the evidence does not show that the Veteran's neurological disabilities of the upper extremities are related to his service-connected DM.  Whether or not a service-connected disability (such as DM) causes or aggravates another disability is a medical question beyond the scope of common knowledge or resolution by lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  While the Veteran is capable of observing that he has pain and tingling in the upper extremities, he is not competent to establish by his own opinion that such symptoms reflect diabetic neuropathy (versus carpal tunnel syndrome, cubital tunnel syndrome, or some other etiology), nor to attribute such symptoms to his service-connected DM.  Accordingly, his lay assertions are not probative evidence in this matter.

The most probative evidence in this matter is the advisory medical opinion by the March 2017 VA examiner, who as noted above, opined that the Veteran's neurological disabilities of the upper extremities were not caused or aggravated by his service-connected DM.  The examiner possessed the necessary education, training, and expertise to provide the requested opinion.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  In addition, the VA examiner provided an adequate rationale for the opinion, and the opinion was based on a review of the service treatment records, the post-service treatment records and examinations, and the lay statements of the Veteran.  The opinion considered an accurate history, was definitive and supported by a rationale that considered the lay and medical evidence.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Hence, the preponderance of the evidence is against a finding of service connection on a secondary basis.

For the reasons noted above, the Board finds that a preponderance of the evidence is against the Veteran's claims for service connection for a neurological disorder of the bilateral upper extremities, and the claim must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

						(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a low back disability is denied.

Service connection for a neck disability is denied.

Service connection for a bilateral leg disability is denied.

Service connection for a bilateral knee disability is denied.

Service connection for a bilateral hip disability is denied.

Service connection for a bilateral arm disability is denied.

Service connection for a bilateral shoulder disability is denied.

Service connection for headaches is denied.

Service connection for a skin disability is denied.

Service connection for allergic rhinitis is denied.

Service connection for a respiratory disability is denied.

Service connection for a neurological disability of the bilateral upper extremities is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


